Citation Nr: 0026233	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-07 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation payments on 
behalf of the veteran's minor child.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 Special Apportionment 
Decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The veteran is in receipt of VA disability compensation.

2.  The minor child in question is the legitimate child of 
the veteran.  She lives apart from the veteran with her 
mother, the appellant.


CONCLUSION OF LAW

The appellant's claim for apportionment is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law allows for an apportionment of a veteran's 
compensation benefits if his children are not in his custody 
and he is not reasonably discharging his responsibility for 
his children's support.  38 U.S.C.A. § 5307(a) (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1999).  The term "child" 
includes a legitimate child of the veteran who is unmarried 
and under the age of 18.  38 C.F.R. § 3.57 (1999).  Veteran's 
benefits are also subject to apportionment if the veteran is 
not residing with his spouse or children and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452 (1999).  The regulations 
pertaining to how a veteran's disability compensation will be 
apportioned are found at 38 C.F.R. § 3.451 (1999).

In this case the veteran is currently service connected for a 
back disability with a 60 percent disability rating.  He is 
also in receipt of a total disability rating based on 
individual unemployability (TDIU), granted in March 1999 and 
effective as of September 1997.

The appellant is seeking apportionment of the veteran's 
disability compensation on behalf of their minor child.  
Evidence of record includes a birth certificate for the child 
reflecting a birth date in September 1986.  The child 
currently resides with her mother, the appellant.  The 
veteran has acknowledged the child as his legitimate child.  

The Board finds that the appellant's claim is well grounded. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to the claim.  
However, in order to fairly adjudicate her claim, additional 
development is in order and will be addressed in the REMAND 
portion of this decision.


ORDER

The appellant's claim is well grounded.  To that extent, her 
appeal is granted.


REMAND

At the outset the Board notes that the appellant's claim was 
denied because it was determined that an apportionment of the 
veteran's disability compensation would result in an undue 
hardship for the veteran.  However, the financial information 
contained in the claims file is insufficient to render a fair 
adjudication of the appellant's claim.  A remand is required 
in order to obtain the necessary financial information to 
allow for a fair decision.

The veteran originally submitted financial information in 
October 1997, which reflected monthly income of $598 
consisting of VA compensation ($513) and food stamps ($85).  
He also submitted information, which indicated that he had 
monthly expenses of $593.71.  The result was a positive cash 
flow of $4.29 per month.  He also submitted copies of 10 
canceled checks, nine of which were made out to the 
appellant, and one indicated that the purpose of the check 
was to pay for the child's layaway, that he stated were proof 
of his support of his child.  The total amount of the checks 
was $469.  All of the checks were dated in 1997.

The appellant submitted some financial information on a VA 
Form 21-4138, Statement in Support of Claim, dated in March 
1998.  She indicated that she had an approximate monthly net 
worth of $800.  She listed gross monthly earnings of 
approximately $740.  The appellant had monthly living 
expenses of $675 but did not provide a break down of the 
expenses.  She also had other monthly expenses, listed as car 
payment and insurance, of $270.  Her total average living 
expenses were $945.  Given the appellant's figures, she had a 
negative cash flow of $205 per month.  The appellant also 
included a copy of a payroll stub from her employer for the 
period ending March 16, 1996.  The information reflected that 
she earned $5.75 per hour for total gross wages for 80 hours 
of $460.  Her net income was $411.01.  Her year-to-date 
earnings were $3,163.93.  In addition, the appellant stated 
that she and the veteran had been divorced for seven years.  

Subsequent to October 1997, the veteran submitted information 
that he no longer qualified for food stamps because his 
income level was too high.  The evidence submitted by the 
veteran consisted of an April 1998 determination by the 
Fayette CAO in Uniontown, Pennsylvania, that the veteran's 
food stamps benefit was to be discontinued as of May 1, 1998.  
Included in the determination was a finding of monthly 
unearned income of $906 (no source of income identified) and 
food stamp shelter costs, consisting of mortgages, taxes, 
insurance and utilities of $461.64.  Based on this 
information, the veteran had a positive cash flow of $526.00 
as opposed to the $4.29 reported in October 1997.  This 
represented nearly a $400 per month increase in income from 
the October 1997 information, excluding the food stamps.  The 
March 1999 statement of the case (SOC) failed to address any 
of this evidence.  The SOC stated that it relied on the 
evidence provided by the veteran in October 1997 and the 
appellant in March 1998.  A Compensation and Pension Award of 
March 1999 (VA Form 21-8947) shows that the veteran was 
awarded benefits in excess of $2200 per month, with the 
appellant listed as his spouse.  

Finally, there are several letters to the veteran that 
provide information regarding the amount of his monthly 
compensation based on current rating decisions.  The letters 
clearly state that the amounts of compensation include 
additional benefits for his spouse (listed as the appellant) 
and child.  The veteran submitted a VA Form 21-686C, 
Declaration of Status of Dependents, in November 1994.  The 
form reflects that the veteran and the appellant were 
separated and living apart.  A VA Form 21-8947, Compensation 
and Pension Award form, dated in April 1999, still lists the 
appellant as a spouse.  The appellant submitted her 
substantive appeal on a VA Form 9 that was received in April 
1999.  She identified herself as R. L. N. for the first time 
as all other correspondence had been addressed to her as "R. 
E." and signed by her as R. E.  She also referred to herself 
as the veteran's ex-wife.  

There is no indication in the claims file that the veteran 
and the appellant are divorced other than her statements in 
March 1998 and April 1999.  However, as the amount of the 
veteran's disability compensation, or income, includes 
additional benefits for a spouse, the issue of the veteran's 
marital status must be clarified.  Further, any possible 
overpayment situation can be identified.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran and the appellant should 
be contacted and requested to submit an 
up-to-date Financial Status Report.  They 
should be advised that any failure to 
submit the requested information may 
result in an adjudication of the claim 
based upon information in the claims 
file.  The financial information must 
include all sources of income and a break 
down of expenses rather than just 
approximate totals.  

2.  The veteran and appellant should be 
contacted and asked to confirm their 
marital status as either divorced or 
married to each other but separated.  If 
the veteran is divorced, he should be 
asked to provide a copy of the divorce 
decree.  If he has remarried, he should 
be asked to provide a copy of the 
marriage license.  

3.  Upon completion of the development, 
the RO must readjudicate the appellant's 
claim for apportionment of the veteran's 
VA disability compensation.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, and 
the appellant and should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant or veteran until they 
are notified by the RO.

The appellant and veteran have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

	



- 8 -





- 8 -


